Citation Nr: 1219735	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for teeth injury.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active service from January 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision of October 2008.

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled for June 2011, but a VA Form 21-4138 dated that same month indicated that the Veteran cancelled his request for a hearing.  As such, the Veteran's request for a Travel Board is deemed withdrawn.  38 C.F.R. § 20.704(d).

In an April 2012 rating decision, the RO recharacterized and granted the Veteran's service-connection claim for residuals, frostbite to service connection for left foot with impaired sensation (cold injury residual) and right foot impaired sensation (cold injury residual).  Therefore, the issue of service connection for residuals of frostbite is, in effect, granted in full.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The issue on appeal was remanded for further development in September 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that, in general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment). 

In this case, the Veteran has filed a service connection claim for dental trauma for missing teeth which have been replaced with dentures.  He does not appear to seek VA dental treatment.  His representative has not argued for entitlement to VA dental treatment.  In the October 2008 rating decision, the RO specifically encouraged the Veteran to apply for dental treatment at any VA facility to determine his eligibility, if he so desired.  On the facts of this particular case, the Board is of the opinion that the issue appealed to the Board is limited to a service connection, compensation case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown to have a dental disability resulting from loss of substance of the body of the maxilla or mandible due to trauma or disease process other than periodontal disease as a result of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.

A pre-adjudicatory RO letter in July 2008 fully satisfied the VCAA timing and content requirements.  The letter indicated the types of evidence necessary to substantiate the claim and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  The Veteran was also provided notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal. 

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In March 1998, the National Personnel Records Center (NPRC) informed the RO that the Veteran's STRs are missing, and presumed to have been destroyed in a fire.  A formal finding of unavailability was rendered in May 1998.  The Veteran has generally referred to treatment at a "Field Hospital" in Korea in 1951, which would no longer exist.  He has not identified any other pertinent, permanent military facility wherein a direct search for potential records could be made.  Thus, the Board finds no additional duty on the part of VA to search for potentially available STRs or alternative types of evidence.

Notably, the RO's July 2008 letter advised the Veteran of the types of alternative forms of evidence which may supplement the missing STRs.

Additionally, in October 2011, the Veteran was requested by the RO to clarify whether he was in combat in Korea and, if so, to provide further details to allow VA to determine the applicability of 38 U.S.C.A. § 1154(b).  The Veteran did not respond.  

The VA adjudication manual instructs that requests for verification of events must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006) (indicating that information in requests to JSRRC should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after). 

Here, the Veteran's DD 214 reflects that he served in Korea from June 1951 to November 1952.  The Veteran has provided no details as to the approximate date of the alleged combat injury or the approximate location.  Absent his further cooperation, the Board has no further duty based on the available information to investigate whether the Veteran was, in fact, engaged in combat during his Korea service.

The Board notes that the RO has obtained all VA clinical records identified by the Veteran as relevant to his claim, and there no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  In October 2011, the Veteran was requested to complete a VA Form 21-4142 Authorization and Consent to Release Information in order for the VA to obtain records from Dr. R. W.  The Veteran did not respond to this information request.  

Additionally, VA attempted to obtain medical and legal documents related to the Veteran's original application for Social Security Administration (SSA) disability benefits.  In October 2011, SSA informed the RO that the Veteran's records had been destroyed.  As such, there is no further duty to attempt to obtain SSA records.  There is a reference to the Veteran receiving state disability, but this is a probable reference to the state implementing the SSA benefit application.  In any event, absent the Veteran's cooperation in returning authorization forms which has been lacking, VA would have no authority to obtain records in the possession of a state agency absent the Veteran's cooperation.

The Board next notes that VA examination and opinion has not been obtained with respect to the dental disorder claim.  As held below, the Board finds that the allegation of dental injury in service and/or the onset of a dental disorder in service is not credible.  In the absence of credible evidence an inservice event or incurrence, referral for a medical nexus opinion and/or physical examination is not necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).  That is, any medical opinion obtained would of necessity be based on the Veteran's own statements which have been found as not credible.  Ultimately, such an opinion would be entitled to no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board also finds that the RO fully complied with the Board's September 2011 remand directives.  In this respect, the RO obtained all VA clinical records requested, provided the proper notice to the Veteran, and determined that SSA records are unavailable.  Thus, there is no basis for additional remand pursuant to uncompleted Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Based on the above, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Merits of the Claim

The Veteran initially alleged being a combat survivor of the Battle of Chosin Reservoir.  He later reported that he served at the Chosin Reservoir one year after the battle.  

In his May 2008 claim, he said that while in combat, a 90 mm shell had hit him in the teeth causing present injury.  In July 2009, he said that while serving in an anti-aircraft artillery unit, after firing a 90 mm shell, while taking the casing out, it hit him in the mouth causing his mouth injury.  In July 2008, he said he had been treated for problems with his teeth and mouth, and that he now had false teeth.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 17.161. 

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916. 

To establish entitlement to service connection for a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  To establish entitlement to compensation for a dental condition, the Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  VAOPGCPREC 5-97 (1997).  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Id.  Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  Id.  See also Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) (holding that the term "service trauma" under 38 U.S.C.A. § 1712 contemplates an injury or wound produced by an external physical force during a service member's performance of military duties which does not include the intended results of proper medical treatment provided by the military).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board further recognizes that in the case of any Veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

However, it is well to observe that these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent medical evidence is generally required.  In other words, the above-cited provisions do not presumptively establish service connection for a combat Veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Veteran's allegations of injury occurring in a combat environment implicates the potential applicability of 38 U.S.C.A. § 1154(b).  See 38 U.S.C.A. § 1154(b) (a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  In October 2011, the Veteran was requested to clarify if he was in combat in Korea.  The Veteran did not respond to this letter.

The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's failure to provide clarification when requested by the VA is a large factor in the Board's determination that no further development of the evidence with respect to "combat" status is warranted.

His DD Form 214 reflects that he has a Korean Service Medal but no such combat-related citations as the Purple Heart Medal or the Combat Ribbon.  He served in Korea from June 1951 to November 1952.  His DD 214 lists as "NONE" wounds received as a result of action with enemy forces.  He served with C Battery, 78th Anti-Aircraft, Construction Battalion.

There are no STRs available in this case.  The RO notified the Veteran of the unavailability of these records and informed him that he could submit copies of any records that he may have.  Where STRs are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).

There is no credible evidence on file that shows that the Veteran experienced any damage to the maxilla or mandible during service, and therefore, entitlement to compensation benefits for the loss of the body of the maxilla or mandible is not shown.

Due to the lack of STRs, the validity of this claim rises and falls on the credibility of the Veteran's assertions.  Clearly, the Veteran is competent to describe traumatic injury to the teeth with resultant loss of teeth and/or tooth damage.  Unfortunately, his descriptions of the injury circumstances are contradictory on material elements which render his overall testimony as not credible.

First, the Veteran initially alleged he said incurred dental trauma while "In Combat" in "1951."  See VA Form 21-526 received May 2008.  He reported being a "survivor of the Chosin Reservoir."  The Board takes judicial notice that the Battle of Chosin Reservoir took place between November 27 through December 13, 1950.  See http://en.wikipedia.org/wiki/Battle_of_Chosin_Reservoir.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).  

The record clearly reflects that the Veteran did not enter active duty until January 1951.  Thus, the implied allegation that he incurred dental trauma in combat during the Battle of Chosin Reservoir is clearly untrue.

In an October 2008 rating decision, the RO informed the Veteran that he could not have suffered frostbite the Battle of Chosin Reservoir as claimed, as this event took place between November and December 1950 which was prior to his entry into active service.

In July 2009, the Veteran revised his allegations reporting that he had been a forward observer in the Chosin Reservoir "a year after the actual battle occurred."  He now stated that, while serving in an anti-aircraft artillery unit, he was hit in the mouth with a 90 mm. shell when the casing was being taken out.

Given this discrepancy, the Board must look to any other evidence of record which tends to lend credence or impeach the allegations of dental trauma in combat.

The available evidence includes the Veteran's allegations in the VA clinical setting in December 2005 that he had a history of shrapnel removal of the buttocks, as well as repair of scalp laceration, in Korea in 1951.  However, the Veteran's DD 214 does not list any award indicative of combat or a recognized combat wound.  To the contrary, the DD 214 specifically lists as "NONE" wounds received as a result of action with enemy forces.  There is also no medical evidence corroborating any shrapnel residuals.

Overall, the Veteran's report of combat-related shrapnel injuries is not consistent with his history of military awards listed on his DD 214 as well as the specific finding of no wounds received as a result of enemy action. 

The record also includes a November 1999 Anesthesia Questionnaire/Medical History which reflects no history of dental trauma.  When asked whether "you had any prior significant trauma including any broken bones," the Veteran only listed that he crushed his right elbow in a motor vehicle accident in 1979.  When asked "have you ever had any problems with EENT or jaw? Do you have any loose/missing teeth, bridges or dentures?  The Veteran replied "yes" that he had upper and lower partials.

Overall, the Veteran's statement on the November 1999 anesthesia record is not consistent with his current allegation of combat-related dental injury.

VA records dated from July 1998 to March 2012 do not show any dental treatment.  A December 2005 treatment record related to a hospitalization noted "intact dentition"; however, another entry dated that same day observed that among his belongings that his wife was taking home were upper and lower dentures.  A history or complaint of "dental work" was noted in February 2006. 

Private treatment records from Northern Arizona Dermatology Center dated from March 1998 to June 1999 where silent for treatment of a dental injury.

None of these records provide any direct support to this claim.

Finally, the Veteran has submitted service pictures which were reportedly taken in December 1952.  The Board can only make its own observation that these pictures do not appear to reflect any evidence of dental trauma.  There is no evidentiary value to these pictures for supporting the claim at hand.

Unfortunately, on the totality of the record on appeal, the Board must find that the Veteran's allegation of a dental injury during combat is not credible.  His DD Form 214 does not indicate he is a combat Veteran or that he has been recognized as having combat wounds.  Rather, the DD 214 asserts that there are no wounds from enemy action which contradicts the Veteran's statements to VA examiners in clinical setting.  The Veteran's implied allegation that he incurred combat-related dental trauma during the Battle of the Chosin Reservoir cannot be true as this event occurred before the Veteran's Korean Service.  He appears to concede as such in the July 2009 VA Form 9 filing.  There are also no dental records corroborating a history of dental trauma. 

At this time, and on this record, the Board finds no credible lay or medical evidence that the Veteran incurred a dental disability resulting from loss of substance of the body of the maxilla or mandible due to trauma or disease process other than periodontal disease as a result of active service.  The Veteran is hereby encouraged that, should he seek to reopen the claim, to provide the RO with details of the approximate dates of his alleged combat service and trauma which would allow the RO to seek corroboration of his combat service.  At this time, the Board has insufficient information within which to make a reasonable search inquiry.  At this time, the provisions of 38 U.S.C.A. § 1154(b) are not for application, and there is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, must be denied.



ORDER

Service connection for teeth injury is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


